Exhibit 10.5

COMPENSATION AGREEMENT

This Compensation Agreement, dated as of August 16, 2005, is entered into
between Belden & Blake Corporation (the “Company”) and Michael Becci
(“Executive”).

WHEREAS, Executive has acted as the President and Chief Operating Officer of the
Company since December 16, 2004; and

WHEREAS, the Company desires to enter into this Compensation Agreement with
Executive in order to provide him with compensation for services rendered and
for future services;

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive hereby
agree as follows:



  1.   Management Shares

(a) Immediately prior to the consummation of the transactions contemplated by
the Partnership Interests Purchase Agreement made and entered into as of July 5,
2005 by and among Capital C Energy, LP, Capital C Energy Partners, L.P. EnerVest
Energy Institutional Fund X-A, L.P., EnerVest Energy Institutional Fund X-WI,
L.P. and EnerVest Energy Institutional Fund X-B, L.P., (as amended, the
“Purchase Agreement”), the Company will issue to Executive [17.1037] shares of
its common stock, each with no par value, the “Management Shares.” The 1500
shares owned by Capital C Energy Operations, LP (the “Shareholder”) prior to
such issuance will be referred to as the “Unrestricted Shares.” The transaction
contemplated by the Purchase Agreement will be referred to as the “Transaction.”

(b) Simultaneous “drag-along” and “tag-along” rights will automatically be
deemed to be exercised in favor of both the Shareholder and Executive,
respectively, compelling the inclusion of the Management Shares by Executive in
the Transaction and Executive will have the right to receive the same amount of
consideration per share for the Management Shares as the Shareholder or the
Partners will receive for the direct or indirect sale of the Unrestricted Shares
(after taking into account the dilutive effect of the issuance of the Management
Shares and less Management’s share of Transaction Expenses as described in the
Purchase Agreement).

(c) Executive agrees that the Management Shares will not be issued if he has not
signed the Ratification Agreement in the form attached as Exhibit A.
Furthermore, if Executive does not perform his obligations under the
Ratification Agreement, the Shareholder and its partners will be entitled to
consummate the Transaction without inclusion of the Management Shares, and such
Management Shares will be deemed to be automatically forfeited without
consideration paid to Executive.

(d) The Management Shares will be deemed automatically forfeited without
consideration paid to Executive if (i) the Transaction is not consummated or
(ii) Executive resigns other than due to death or disability prior to the
consummation of the Transaction and such resignation is not made at the request
of the Company.

(e) Executive hereby designates, makes, constitutes and appoints the Shareholder
as its proxy and attorney-in-fact to vote all or any of the Management Shares at
all annual and special meetings of shareholders of the Company and to sign any
unanimous written resolutions of the shareholders of the Company with the same
force and effect as Executive might or could do and Executive hereby ratifies
and confirms all that the Shareholder shall do or cause to be done by virtue
hereof. This designation is coupled with an interest and is irrevocable and
shall remain irrevocable as long as the Management Shares are owned by
Executive.

(f) Executive may not assign, transfer, mortgage, pledge or otherwise encumber
the Management Shares without the prior written consent of the Company and the
Shareholder, except (i) to the extent of any assignment or transfer under
Executive’s will or under the laws of intestacy or (ii) upon and in connection
with the closing of the Transaction as contemplated by the Ratification
Agreement.

(g) A certificate evidencing the Management Shares will be delivered by the
Company to Riverstone Holdings LLC for safekeeping until either the certificate
must be delivered in accordance with the closing of the applicable Transaction
or the Management Shares are forfeited in accordance with the terms of this
Compensation Agreement.

(h) At the closing of the Transaction, Executive will reimburse the Company for
the amount of any taxes required to be withheld by the Company in connection
with the sale of the Management Shares.

(i) The Company represents and warrants to Executive that, upon issuance of the
Management Shares to Executive, (i) the Management Shares will be transferred to
Executive free and clear of all Encumbrances (as defined below), (ii) none of
the Management Shares issued to Executive will be subject to any restriction
with respect to its transferability (other than as described herein), and
(iii) there will be no outstanding or authorized options, warrants,
subscriptions, calls, puts, preemptive rights, subscription rights, “phantom”
stock, rights of first refusal, conversion or other rights, contracts,
agreements, commitments or understandings of any kind respecting the Management
Shares.

2. Severance. In the event that Executive’s employment is terminated by the
Company (or Executive resigns at the request of the Company) in connection with
the consummation of the Transaction, Executive will promptly be paid
$250,000.00, less applicable withholding taxes. Executive agrees that at the
time of his resignation or termination, Executive will execute a Separation
Agreement and Release substantially in the form of Exhibit B hereto.



  3.   Executive’s Representations

(a) The Executive is an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Securities Act of 1933.

(b) The Management Shares to be received by the Executive hereunder will be
acquired for the Executive’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof, and the Executive has
no present intention of selling, granting any participation in, or otherwise
distributing the same other than as contemplated by the Transaction.

(c) The Executive acknowledges that he can bear the economic risk and complete
loss of his investment in the Management Shares and has such knowledge and
experience in financial or business matters that he is capable of evaluating the
merits and risks of the investment contemplated hereby.

(d) The Executive has had an opportunity to receive documents related to the
Company and to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the issuance of the
Management Shares.

4. Entire Agreement; Amendment. This Compensation Agreement and the Ratification
Agreement constitute the entire agreement and understanding between the parties
relating to the subject matter hereof and supersede all prior representations,
endorsements, premises, agreements, memoranda communications, negotiations,
discussions, understandings and arrangements, whether oral, written or inferred,
between the parties relating to the subject matter hereof. This Compensation
Agreement (or any provision hereof) may not be modified, amended, rescinded,
canceled, altered or supplemented, in whole or in part, except upon the
execution and delivery of a written instrument executed by the parties hereto.

5. Governing Law. This Agreement shall be governed by, construed and interpreted
in accordance with the internal laws of the State of New York, without regard to
choice of law rules.

6. Waiver. The waiver of any breach of any term or condition of this Agreement
shall not be deemed to constitute the waiver of any other breach of the same or
any other term or condition.

7. Severability. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8. Third Party Beneficiaries. The Shareholder shall be a third party beneficiary
to this Compensation Agreement entitled to enforce its rights hereunder as if it
were a party hereto. Nothing in this Agreement shall entitle any other person
other than the Company, Executive and the Shareholder to any claims, remedy or
right of any kind.

9. Counterparts. This Compensation Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

1

IN WITNESS WHEREOF, the parties have entered into this Compensation Agreement as
of the date first listed above.

BELDEN & BLAKE CORPORATION

By: /s/ James A. Winne III
Name: James A. Winne III
Title: Chairman of the Board and Chief Executive
Officer


MICHAEL BECCI

/s/ Michael Becci

2

EXHIBIT A

3

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

1. Severance Benefit. I,      , understand that my employment with      
(“Company”) ends effective      , 200     . In return for the consideration of
     minus lawful withholdings (the “Payment”), I am entering into this
Separation Agreement and Release (“Release”). I understand and agree that the
Payment is in addition to anything of value to which I am already entitled.

2. Global Release. I,      , on behalf of myself, my heirs, executors,
successors and assigns, irrevocably and unconditionally release, waive, and
forever discharge the Company and all of its parents, divisions, subsidiaries,
affiliates, and related companies, and their present and former agents,
employees, officers, directors, attorneys, stockholders, plan fiduciaries,
successors and assigns (collectively, the “Releasees”), from any and all claims,
demands, actions, causes of action, costs, attorney fees, and all liability
whatsoever, whether known or unknown, fixed or contingent, which I have, had, or
may have against Releasees relating to or arising out of my employment or
separation from employment with the Company, up to and including the date of
execution of this Release. This Release includes, without limitation, law or
equity claims, contract (express or implied) or tort claims, claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including, without limitation, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, 42
U.S.C. Section 1981, the Rehabilitation Act, the Family and Medical Leave Act,
the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Texas Commission on
Human Rights Act, or any other federal, state, or local laws of any
jurisdiction), claims arising under the Employee Retirement Income Security Act,
or any other statutory or common law claims related to my employment with the
Company, the continuation of my employment with the Company, or the termination
of my employment with the Company.

3. No Admission of Liability. I understand and agree that this Release shall not
in any way be construed as an admission by Releasees of any unlawful or wrongful
acts whatsoever against me or any other person. The Releasees specifically
disclaim any liability to or wrongful acts against me or any other person.

4. Confidentiality of Release and Company Information. I agree to keep this
Release, its terms, and the amount of the Payment in this Release completely
confidential. I agree and understand that I am prohibited from disclosing any
terms of this Release to anyone, except that I may disclose the terms of this
Release and the amount of the Payment to my attorney or as otherwise required by
law. I also agree to continue to abide by the Company’s confidentiality policies
and any agreement regarding confidentiality that I have with the Company.
Further, I acknowledge that, during my Company employment, the Company provided
me with information that is its confidential, proprietary, or trade secret
information (“Confidential Information”). I agree that I will not at any time
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information, except as the Company directs and authorizes. I agree
that I shall take all reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of the Confidential Information and agree to
immediately notify the Company in the event of any unauthorized use or
disclosure of the Confidential Information.

5. Agreement to Return Company Property/Documents. I understand and agree that
my last day of active work in any Company office or on any Company owned or
leased property will be      , 200     . Accordingly, I agree that: (i) I will
not take with me, copy, alter, destroy, or delete any files, documents or other
materials whether or not embodying or recording any Confidential Information,
including copies, without obtaining in advance the written consent of an
authorized Company representative; and (ii) I will promptly return to the
Company all Confidential Information, documents, files, records and tapes
(written or electronically stored) that have been in my possession or control
regarding the Company, and I will not use or disclose such materials in any way
or in any format, including written information in any form, information stored
by electronic means, and any and all copies of these materials. I further agree
that on      , 200     , I will return to the Company immediately all Company
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, Company cellular phones, Company credit cards,
data, lists, information, correspondence, notes, memos, reports, or other
writings prepared by the Company or myself on behalf of the Company.

6. Time to Consider Release. I acknowledge that I have been advised in writing
by the Company that I should consult an attorney before executing this Release,
and I further acknowledge that I have been given a period of twenty-one
(21) calendar days within which to review and consider the provisions of this
Release. I understand that if I do not sign this Release before the twenty-one
(21) calendar day period expires, this Release offer will be withdrawn
automatically.

7. Revocation Period. I understand and acknowledge that I have seven
(7) calendar days following the execution of this Release to revoke my
acceptance of this Release. This Release will not become effective or
enforceable, and the Payment will not become payable, until after this
revocation period has expired without my revocation. If I do not revoke the
Release within the revocation period, the Company will send me the Payment
within ten (10) days after the revocation period’s expiration date.

8. No Re-employment. I agree that I relinquish any right to re-employment with
the Company. I further agree that I will not seek, apply for, accept, or
otherwise pursue employment with the Company. I acknowledge that if I re-apply
for or seek employment with the Company, the Company’s refusal to hire me based
on this provision will provide a complete defense to any claims arising from the
attempt for employment.

9. No Disparagement. I agree not to disclose, communicate, or publish any
disparaging or negative information, writings, electronic communications,
comments, opinions, facts, or remarks, of any kind, about any of the Releasees.

10. Knowing and Voluntary Release. I understand it is my choice whether to enter
into this Release and that my decision to do so is voluntary and is made
knowingly.

11. No Prior Representations or Inducements. I represent and acknowledge that in
executing this Release, I do not rely, and have not relied, on any
communications, statements, promises, inducements, or representation(s), oral or
written, by any of the Releasees, except as expressly contained in this Release.

12. Binding Release. I agree that this Release shall be binding on me and my
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of my heirs, administrators, representatives,
executors, successors and assigns.

13. Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. The Company and I
agree that the language of this Release shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the parties.

14. Severability. The Company and I agree that should a court declare or
determine that any provision of this Release is illegal or invalid, the validity
of the remaining parts, terms or provisions of this Release will not be affected
and any illegal or invalid part, term, or provision, will not be deemed to be a
part of this Release.

15. Counterparts. The Company and I agree that this Release may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall be deemed one and the same instrument.

Please read carefully as this document includes a release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.



     
Employee Signature [Signature]
  Company Representative [Signature]
 
   
 
   
 
   
 
   
Employee Name [Printed Name]
  Company Representative [Printed Name]



Date Date

4